Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claim 1-10, 18-22, 27, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (Pub. No.:  US 2019/0198098).

3. 	Regarding independent claim 1, Yang et al teaches 2performing a leakage detection evaluation (Fig. 4) for a memory array (Fig. 2), wherein the 3leakage detection evaluation (Fig. 4) comprises:  4applying a bias (Fig. 4, #700, apply leak sampling, paragraph [0055]) to an access line (Fig. 2, BL0-BL2 as an example) of the memory array (Fig. 2), the access line (Fig. 2, BL0-BL2 as an example) 5coupled with a memory cell (Fig. 2, MC1 for example); and  6evaluating an electrical characteristic (Fig. 4, #701, paragraph [0055], the leak sensing circuit will sample leakage current and hold a value, the value would be used to control Icomp) of the access line (Fig. 2, BL0-BL2 as an example) based at least in 7part on the applying the bias (Fig. 4, #700, apply leak sampling, paragraph [0055]) to the access line (Fig. 2, BL0-BL2 as an example), the evaluating to determine a leakage 8condition (Fig. 4, paragraph [0057]-[0058], the Icomp is generated based on the leakage current value) of the memory array (Fig. 2); and 9initiating a recovery operation (Fig. 4, #704-#705, paragraph [0058]) based at least in part on the determined leakage 10condition (see paragraph [0057]-[0058]) of the memory array (Fig. 2).  
12. 	Regarding claim 2, 19,  Yang et al teaches the leakage detection evaluation (Fig. 4) 2comprises:  3removing (Fig. 2, paragraph [0063], lines 4-9) the bias (Fig. 4, #700, apply leak sampling, paragraph [0055]) from the access line (Fig. 2, BL0-BL2 as an example); and  4evaluating the electrical characteristic (Fig. 4, #701, paragraph [0055], the leak sensing circuit will sample leakage current and hold a value, the value would be used to control Icomp) of the access line (Fig. 2, BL0-BL2 as an example) after removing (Fig. 2, paragraph [0063], lines 4-9) the 5bias (Fig. 4, #700, apply leak sampling, paragraph [0055]) from the access line (Fig. 2, BL0-BL2 as an example) to determine the leakage condition (Fig. 4, paragraph [0057]-[0058], the Icomp is generated based on the leakage current value) of the memory array (Fig. 2).  
13. 	Regarding claim 3, Yang et al teaches removing (Fig. 2, paragraph [0063], lines 4-9) the bias (Fig. 4, #700, apply leak sampling, paragraph [0055]) from the access line (Fig. 2, BL0-BL2 as an example) 2comprises:  3electrically floating (Fig. 2, paragraph [0063], lines 4-9) the access line (Fig. 2, BL0-BL2 as an example).  
14. 	Regarding claim 4, Yang et al teaches a diagnostic charge state (Fig. 2, claim 6, lines 12-13) is written to 2the memory cell (Fig. 2, MC1 for example) based at least in Fig. 4, #700, apply leak sampling, paragraph [0055]) to the access line (Fig. 2, BL0-BL2 as an example).  
15. 	Regarding claim 5, Yang et al teaches applying the bias (Fig. 4, #700, apply leak sampling, paragraph [0055]) to the access line (Fig. 2, BL0-BL2 as an example) 2comprises:  3charging a capacitor (Fig. 2, claim 8) that is coupled with the access line (Fig. 2, BL0-BL2 as an example).  
16. 	Regarding claim 6, Yang et al teaches applying the bias (Fig. 4, #700, apply leak sampling, paragraph [0055]) to the access line (Fig. 2, BL0-BL2 as an example) 2comprises:  3decoupling a voltage source (Fig. 3, ground) from the access line (Fig. 2, BL0-BL2 as an example) after charging the capacitor (Fig. 2, claim 8)  that is coupled with the access line (Fig. 2, BL0-BL2 as an example); and  Attorney Docket No. P524 (88231.1694)Micron Ref. No. 2019-1797.00/US595recharging the capacitor (Fig. 3, paragraph [0081]) that is coupled with the access line (Fig. 2, BL0-BL2 as an example) after decoupling 6the voltage source (Fig. 3, ground) from the access line (Fig. 2, BL0-BL2 as an example).  
17. 	Regarding claim 7, 20, Yang et al teaches evaluating the electrical characteristic (Fig. 4, #701, paragraph [0055], the leak sensing circuit will sample leakage current and hold a value, the value would be used to control Icomp) 2of the access line (Fig. 2, BL0-BL2 as an example) comprises:  3integrating a charge leakage (Fig. 3, paragraph [0055]) associated with the access line (Fig. 2, BL0-BL2 as an example).  
18. 	Regarding claim 8, 21, Yang et al teaches evaluating the electrical characteristic (Fig. 4, #701, paragraph [0055], the leak sensing circuit will sample leakage current and hold a value, the value would be used to control Icomp) 2of the Fig. 2, BL0-BL2 as an example) comprises:  3comparing a voltage of the access line (Fig. 2, BL0-BL2 as an example) to a voltage threshold (Fig. 1, paragraph [0039]).  
19. 	Regarding claim 9, 22, Yang et al teaches comparing the voltage of the access 2line (Fig. 2, BLs) to the voltage threshold comprises:  3comparing, using a sense amplifier (Fig. 1, SA) operable to detect a logic state (Fig. 1, paragraph [0039]) stored by 4the memory cell (Fig. 2, MC1 for example), the voltage of the access line (Fig. 2, BL0-BL2 as an example) to a reference voltage (Fig. 1, #13).  
110. 	Regarding claim 10, 23, Yang et al teaches the comparing (Fig. 2) using the sense 2amplifier comprises:  3comparing the voltage (Fig. 2, voltage of BLs) of the access line (Fig. 2, BL0-BL2 as an example) to a first reference voltage (Fig. 2, #103) that is 4different than a second reference voltage (Fig. 4, #115, #706) for detecting the logic state stored by the memory 5cell (Fig. 2, Mc1 for example).  
118. 	Regarding independent claim 18, Yang et al teaches 2a memory array (Fig. 2);  3a leakage detection component (Fig. 2, #116) coupled with the memory array (Fig. 2) and configured 4for:  5applying a bias (Fig. 4, #700, apply leak sampling, paragraph [0055]) to an access line (Fig. 2, BL0-BL2 as an example) of the memory array (Fig. 2) that is coupled with a memory cell (Fig. 2, MC1 for example) 7evaluating an electrical characteristic (Fig. 4, #701, paragraph [0055], the leak sensing circuit will sample leakage current and hold a value, the value would be used to control Icomp) of the access line (Fig. 2, BL0-BL2 as an example) based at least in part on evaluating the electrical characteristic (Fig. 4, #701, paragraph [0055], the leak sensing circuit will sample leakage current and hold a value, the value would be used to control Icomp) and 9determining a charge leakage condition (Fig. 4, paragraph [0057]-[0058], the Icomp is generated based on the leakage current value) of the memory array (Fig. 2) based at least on evaluating the electrical characteristic (Fig. 4, #701, paragraph [0055], the leak sensing circuit will sample leakage current and hold a value, the value would be used to control Icomp); and 11a memory management component (Fig. 2, #115) coupled with the leakage detection 12component (Fig. 2, #116) and configured to initiate a recovery operation (Fig. 4, #704-#705, paragraph [0058]) of the apparatus based at least in 13part on the determined charge leakage condition (Fig. 4, paragraph [0057]-[0058], the Icomp is generated based on the leakage current value).  
127. 	Regarding independent claim 27, Yang et al teaches a memory array (Fig. 2); and  Attorney Docket No. P524 (88231.1694)Micron Ref. No. 2019-1797.00/US 62 3a memory controller (Fig. 6, #1109) coupled with the memory array (Fig. 2) and configured to:  4perform a leakage detection evaluation (Fig. 4) for the memory array (Fig. 2), wherein, 5to perform the leakage detection evaluation (Fig. 4), the memory controller (Fig. 6, #1109) is operable to 6cause the apparatus to:  7apply a bias (Fig. 4, #700, apply leak sampling, paragraph [0055]) to an access line (Fig. 2, BL0-BL2 as an example) of the memory array (Fig. 2) that is 8coupled with a memory cell (Fig. 2, MC1 for example);  9evaluate an electrical characteristic (Fig. 4, #701, paragraph [0055], the leak sensing circuit will sample leakage current and hold a value, the value would be used to control Icomp) of the access line (Fig. 2, BL0-BL2 as an example) based at 10least in part on applying the bias (Fig. 4, #700, apply leak sampling, paragraph [0055]) to the access line (Fig. 2, BL0-BL2 as an example), the electrical characteristic (Fig. 4, #701, paragraph [0055], the leak sensing circuit will sample leakage current and hold a value, the value would be used to control Icomp) 11indicative of a leakage condition (see paragraph [0057]) of the memory array (Fig. 2); and  12initiate a recovery operation (Fig. 4, #704-#705, paragraph [0058]) based at least in part on the determined leakage condition (Fig. 4, paragraph [0057]-[0058], the Icomp is generated based on the leakage current value) of the memory array (Fig. 2).


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 11-13, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable by Yang et al (Pub. No.:  US 2019/0198098) in view of Park et al (US Patent 10,445,200).

10.	Regarding claim 11-13, 24-26 Yang et al teaches initiating the recovery operation (Fig. 4, #704-#705, paragraph [0058]) of the memory array (Fig. 2) that includes the 4access line (Fig. 2, BL0-BL2 as an example); 2
Yang et al is silent with respect to 3storing a fault indication for an address.  
see claim 6); remapping an address to a different address (Fig. 14, S1240, column 18, lines 23-35); indicating, to a host device in communication, and a fault condition for an address (Fig. 1, column 5, lines 5-10);
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Park et al to the teaching of Yang et al such that memory controller can select a recovery method among a plurality of recovery method.

9.	Claim 14-17, is/are rejected under 35 U.S.C. 103 as being unpatentable by Yang et al (Pub. No.:  US 2019/0198098) in view of Fantini et al (Pub. No.:  US 20190295610).

114. 	Regarding claim 14, 15, Yang et al and Park et al teaches all limitation above.Yang et al are silent with respect to 2receiving, from a host device coupled with a memory device that includes the 3memory array, a command to perform the leakage detection evaluation for the memory array based at least in part on an operating 4condition of the memory device.  
Fantini et al teaches receiving, from a host device coupled with a memory device that includes the 3memory array, a command to perform the leakage detection evaluation for the memory array based at least in part on an operating 4condition of the memory device (Fig. 6, paragraph [0057]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Fantini et al to the teaching of Yang et al and Park et al such 

116. 	Regarding claim 16, 17 Yang et al teaches all limitation above.Yang et al are silent with 2determining, at a memory device that includes the memory array, to perform 3the leakage detection evaluation for the memory array based at least in part on performing a 4wear leveling operation on the memory array, based at least in part on a set of one or more memory cells that, according to the 3wear leveling operation, are not storing user data.  
Fantini et al teaches determining, at a memory device that includes the memory array, to perform 3the leakage detection evaluation for the memory array based at least in part on performing a 4wear leveling operation on the memory array, based at least in part on a set of one or more memory cells that, according to the 3wear leveling operation, are not storing user data (see claim 14).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Fantini et al to the teaching of Yang et al such that memory controller can select a recovery method among a plurality of recovery method.

Conclusion
25.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Liao (Pub. No.:  US 2011/0149671), Mori et al (Pub. No.:  US 2001/0040836).

26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HY
03/23/2022
/HAN YANG/
Primary Examiner, Art Unit 2824